Exhibit 10.1

SIXTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

Dated as of July 23, 2019

Between:

PENNYMAC CORP., as a Seller

and

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller

and

JPMORGAN CHASE BANK, N.A., as Buyer

The Parties have agreed to amend the Master Repurchase Agreement dated October
14, 2016 between them (the “Original MRA”, as amended by the First Amendment to
Master Repurchase Agreement dated May 23, 2017, the Second Amendment to Master
Repurchase Agreement dated July 31, 2017, the Third Amendment to Master
Repurchase Agreement dated October 13, 2017, the Fourth Amendment to Master
Repurchase Agreement dated July 26, 2018 and the Fifth Amendment to Master
Repurchase Agreement dated October 12, 2018 (the “Amended MRA”) and as amended
hereby and as further supplemented, amended or restated from time to time (the
“MRA”)), to increase the Uncommitted Amount to $950 million (and thereby also
increase the Facility Amount to $1 billion), and they hereby amend the Amended
MRA as follows.

All capitalized terms used in the Amended MRA and used, but not defined
differently, in this amendment have the same meanings here as there.  The
Sections of this Amendment are numbered to correspond with the numbering of the
Sections of the Amended MRA amended hereby.

2.Definitions; Interpretation

(a)Definitions

The following new definition is added to Section 2(a), in alphabetical order:

“Sixth Amendment to MRA” means the Sixth Amendment to Master Repurchase
Agreement dated July 23, 2019 among the Parties, amending this Agreement (for
the sixth time).

3.Facilities; Initiation; Confirmations; Termination

The unnumbered grammatical paragraph added by the First Amendment to MRA
immediately after the caption of Section 3 of the Amended MRA and before its
Section 3(a) is amended to read as follows:

Subject to the terms and conditions set forth in this Agreement and the Side
Letter, Buyer (i) agrees and is committed to enter into Transactions from time
to time with respect to Eligible Mortgage Loans having a maximum aggregate

1

--------------------------------------------------------------------------------

Purchase Price outstanding at any one time of Fifty Million Dollars
($50,000,000) (such maximum amount, the “Committed Facility Amount”), from May
23, 2017 (the effective date of the First Amendment to MRA) until the
Termination Date (such facility, the “Committed Facility”), and (ii) agrees to
consider engaging, on an uncommitted and wholly discretionary basis, in
additional Transactions from time to time from July 23, 2019 until the
Termination Date and (only) when the Committed Facility Amount is fully funded
and outstanding, of up to a maximum aggregate Purchase Price outstanding at any
one time of Nine Hundred Fifty Million Dollars ($950,000,000) more than the
Committed Facility Amount (the “Uncommitted Facility Amount”.  The One Billion
Dollar ($1,000,000,000) sum of the Committed Facility Amount and the Uncommitted
Facility Amount is the “Facility Amount”.

15.Notices and Other Communications

The first notice address for Buyer is amended to read as follows:

JPMorgan Chase Bank, N.A.

712 Main Street, 5th Floor North

Houston, Texas 77002

Attention:  Lindsay Schelstrate

Phone:  713) 216-3725

Fax:  (713) 216-5570

email:  lindsay.r.schelstrate@jpmorgan.com

(The remainder of this page is intentionally blank; counterpart signature pages
follow)

2

 

--------------------------------------------------------------------------------

 

As amended hereby, the Amended MRA remains in full force and effect, and the
Parties hereby ratify and confirm it.

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Lindsay R. Schelstrate

 

 

Lindsay R. Schelstrate

 

 

Authorized Officer

 

 

 

 

 

 

PennyMac Corp.

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Pamela Marsh

 

 

 

Senior Managing Director

 

 

 

And Treasurer

 

 

 

 

 

 

PennyMac OPERATING PARTNERSHIP, L.P.

 

By:

PennyMac GP OP, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

 

Pamela Marsh

 

 

 

 

Senior Managing Director

 

 

 

 

and Treasurer

 

 

 

 

 

 

Counterpart signature page to Sixth Amendment to Master Repurchase Agreement
dated July 23, 2019